DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the following limitation is unclear and confusing as to if the applicant is positively claiming a method step within an apparatus claim: “the drain being in fluid communication with the bottom surface”. For this action only the examiner interprets the claim as follows: 
Claim 1, lines 3-4: -- the drain configured to be in fluid communication with the bottom surface – Appropriate correction is required.


Claim 1, lines 3-4: -- the trough configured to be in fluid communication with the drain – Appropriate correction is required.

Regarding claim 10, the phrase “and generate a suction therebetween” is unclear. Is the suction between the attachment member and the edge? Is the suction between the holder and the counter surface? Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prommel 2016/0068325 in view of Craft 5,158,184.

Regarding claim 1, Prommel discloses a holder (Figs 1 & 3, #10) capable of being used for cleaning products comprising:

a body (Fig 3, #10) having a plurality of walls (Fig 3, #12, #14 , #16 & #18) defining a recess area (Fig 3, #0), the recess area (Fig 3, #0) having a bottom surface (annotated Fig 3 below) (areas between the ribs), one of the plurality of walls (Fig 3, #18)  having a drain (Figs 1 & 3, #36) formed thereon, the drain (Figs 1 & 3, #36) being in fluid communication with the bottom surface (annotated Fig 3 below) (areas between the ribs).



    PNG
    media_image1.png
    1095
    1475
    media_image1.png
    Greyscale





Craft discloses a holder (Fig 2, #4) comprising a body having a bottom (shown in Fig 2) and an attachment member (annotated Fig 4 below) coupled to a bottom of the body (Fig 2, #4), the attachment member (annotated Fig 4 below)(#2) having a cupped shape that is sized to form a perimeter seal when the holder (Fig 2, #4) is pressed onto a surface.


    PNG
    media_image2.png
    756
    1158
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the holder (Prommel, Figs 1 & 3, #10) on top of an attachment member (Craft, annotated Fig 2 above)(Craft, #2) in order 


Regarding claim 5, modified Prommel discloses the holder further comprising at least one bracket (Prommel, annotated Fig 3 above) coupled to the body (Prommel, Fig 3, #10)(For clarification, the applicant’s claims and specification are very broad regarding the bracket. For example the applicant’s bracket #40 appear to be dividers, therefore the ribs of Prommel can be considered to be brackets (Prommel, annotated Fig 3 above) since they divide the bottom surface (Prommel, annotated Fig 3 above) into sections).

Regarding claim 6, modified Prommel discloses the holder wherein the at least one bracket (Prommel, annotated Fig 3 above) includes a plurality of brackets.


Regarding claim 9, modified Prommel discloses the holder wherein the attachment member (Craft, annotated Fig 2 below) includes a bottom surface (Craft, annotated Fig 2 below) that is recessed relative to a center area (Craft, annotated Fig 2 


    PNG
    media_image3.png
    690
    1138
    media_image3.png
    Greyscale


Regarding claim 10, modified Prommel discloses the holder wherein the attachment member (Craft, annotated Fig 2 below) is configured to or capable of  deflecting the edge when the holder (Prommel, Fig 3, #10) is pressed onto a counter surface and generate a suction therebetween.

Regarding claim 11, modified Prommel discloses the holder wherein the attachment member (Craft, annotated Fig 2 above) is made from a rubber, an elastomer, or a plastic material (Craft, col 3, lines 15-16).




    PNG
    media_image4.png
    544
    779
    media_image4.png
    Greyscale


Regarding claim 13, modified Prommel discloses the holder wherein the trough portion (Prommel, annotated Fig 3 above) includes an edge that is arranged to be or configured to positioned equal to or vertically offset below an edge of a counter surface that the holder is installed.

Regarding claim 15, modified Prommel discloses the holder (Prommel, Fig 3, #10) wherein the drain (Prommel, Fig 3, #36) is centrally disposed on the body (Prommel, Fig 3, #10).



a body (Fig 3, #10) having a plurality of walls (Fig 3, #12, #14 , #16 & #18) defining a recess area (Fig 3, #0), the recess area (Fig 3, #0) having a bottom surface (annotated Fig 3 below) (ribs), one of the plurality of walls (Fig 3, #18)  having a drain (Figs 1 & 3, #36) formed thereon, the drain (Figs 1 & 3, #36) being in fluid communication with the bottom surface (annotated Fig 3 below) (ribs); and

    PNG
    media_image5.png
    897
    1292
    media_image5.png
    Greyscale

Prommel has been discussed above but does not explicitly teach an attachment member coupled to a bottom of the body, the attachment member having a cupped shape that is sized to form a perimeter seal when the holder is pressed onto a surface.




    PNG
    media_image2.png
    756
    1158
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the holder (Prommel, Figs 1 & 3, #10) on top of an attachment member (Craft, annotated Fig 2 above)(Craft, #2) in order to prevent water from spilling onto a counter surface or support surface that the holder (Prommel, Figs 1 & 3, #10) of Prommel is placed on further the attachment member (Craft, annotated Fig 2 above)(Craft, #2) will prevent the exterior surface bottom of the 


Regarding claim 2, in the second interpretation, modified Prommel discloses the holder wherein the bottom surface (Prommel, annotated Fig 3 above) includes a first portion (Prommel, annotated Fig 3 above) and an opposing second portion (Prommel, annotated Fig 3 above) with a trough (Prommel, annotated Fig 3 above) disposed therebetween, the trough (Prommel, annotated Fig 3 above) being in fluid communication with the drain (Prommel, Figs 1 & 3, #36).


Regarding claim 3, in the second interpretation, modified Prommel discloses the holder wherein the bottom surface (Prommel, annotated Fig 3 above) is angled (i.e. 90 degrees) to communicate fluid into the trough (Prommel, annotated Fig 3 above).

Regarding claim 9, in the second interpretation, modified Prommel discloses the holder wherein the attachment member (Craft, annotated Fig 2 below) includes a bottom surface (Craft, annotated Fig 2 below) that is recessed relative to a center area (Craft, annotated Fig 2 below) such that an edge of the bottom surface (Craft, annotated Fig 2 below) extends about a periphery of the body (Prommel, Fig 2, #4).


    PNG
    media_image3.png
    690
    1138
    media_image3.png
    Greyscale


Regarding claim 10, in the second interpretation, modified Prommel discloses the holder wherein the attachment member (Craft, annotated Fig 2 below) is configured to or capable of  deflecting the edge when the holder (Prommel, Fig 3, #10) is pressed onto a counter surface and generate a suction therebetween.

Regarding claim 11, in the second interpretation, modified Prommel discloses the holder wherein the attachment member (Craft, annotated Fig 2 above) is made from a rubber, an elastomer, or a plastic material (Craft, col 3, lines 15-16).

Regarding claim 12, in the second interpretation, modified Prommel discloses the holder wherein the drain (Prommel, Fig 1 & 3, #36) includes a curved trough portion (Prommel, annotated Fig 3 below) that curves in a direction away from a top of the holder (Prommel, Fig 3, #10).


    PNG
    media_image6.png
    525
    820
    media_image6.png
    Greyscale


Regarding claim 13, in the second interpretation, modified Prommel discloses the holder wherein the trough portion (Prommel, annotated Fig 3 above) includes an edge that is arranged to be or configured to positioned equal to or vertically offset below an edge of a counter surface that the holder is installed.

Regarding claim 14, in the second interpretation, modified Prommel discloses the holder wherein the bottom surface (Prommel, annotated Fig 3 above) (ribs) includes a plurality ribs shaped to direct fluid towards the drain (Prommel, Fig 3, #36).

Regarding claim 15, in the second interpretation, modified Prommel discloses the holder (Prommel, Fig 3, #10) wherein the drain (Prommel, Fig 3, #36) is centrally disposed on the body (Prommel, Fig 3, #10).



Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prommel 2016/0068325 and Craft 5,158,184; and further in view of Yang 2009/0211994.

Regarding claim 5, 6, and 8, in the second interpretation, modified Prommel has been discussed above but does not explicitly teach a holder further comprising at least one bracket coupled to the body (claim 5); wherein the at least one bracket includes a
plurality of brackets (claim 6); wherein the at least one bracket is made from stainless steel (claim 8).

Yang discloses a holder (Fig 1, #12) comprising a body (Fig 1, #12), a bottom surface (Fig 2, #26), and at least one bracket (annotated Fig 1 below)(#32) coupled to the body (Fig 1, #12) (claim 5); wherein the at least one bracket (annotated Fig 1 below) (#32) includes a plurality of brackets (annotated Fig 1 below) (#32)  (claim 6); wherein the at least one bracket (annotated Fig 1 below) (#32) is made from stainless steel [0041] [0037] (claim 8).


    PNG
    media_image7.png
    758
    1208
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place brackets (Yang, annotated Fig 1 above)(Yang, #32) on top of the bottom surface (Prommel, annotated Fig 3 above) of modified Prommel in order to support plates and other kitchenware items (Yang, [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prommel 2016/0068325; Craft 5,158,184; and Yang 2009/0211994 and further in view of Czalkiewicz 2012/0217212.

Regarding claim 7, modified Prommel discloses the holder wherein the at least one bracket (Yang, annotated Fig 1 above) has a length substantially perpendicular to a 

Modified Prommel has been discussed above but does not explicitly teach the holder wherein the at least one bracket is a tube.

Czalkiewicz teaches that it is old and well known in the art for at least one bracket (Fig 3, #68a) to be a tube [0037].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the least one bracket (Yang, annotated Fig 1 above) of modified Prommel from a tube as taught by Czalkiewicz 
because the substitution of one known divider material (i.e. solid rod or tube/hollow rod) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claims 1-6, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt 2007/0090063 in view of Craft 5,158,184.

Regarding claim 1, Schmidt discloses a holder (Fig 1, #10) for or capable of being used for cleaning products (such as dishcloths) comprising:




    PNG
    media_image8.png
    936
    1513
    media_image8.png
    Greyscale


Schmidt has been discussed above but does not explicitly teach an attachment member coupled to a bottom of the body, the attachment member having a cupped shape that is sized to form a perimeter seal when the holder is pressed onto a surface.

Craft discloses a holder (Fig 2, #4) comprising a body having a bottom (shown in Fig 2) and an attachment member (annotated Fig 4 below) coupled to a bottom of the body (Fig 2, #4), the attachment member (annotated Fig 4 below)(#2) having a cupped 


    PNG
    media_image2.png
    756
    1158
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the holder (Schmidt, Fig 1, #10) on top of an attachment member (Craft, annotated Fig 2 above)(Craft, #2) in order to prevent water from spilling onto a counter surface or support surface that the holder (Schmidt, Fig 1, #10) of Schmidt is placed on further the attachment member (Craft, annotated Fig 2 above)(Craft, #2) will prevent the exterior surface bottom of the holder  (Schmidt, Fig 1, #10) of Schmidt from being scratched or damaged when placed upon a support surface. 



Regarding claim 3, modified Schmidt discloses the holder wherein the bottom surface (Schmidt, annotated Fig 1 above) (Schmidt, Fig 1, #20) is angled to communicate fluid into the trough (Schmidt, annotated Fig 1 above).

Regarding claim 4, modified Schmidt has been discussed above but does not explicitly teach the holder wherein each of the first portion and second portion are angled about 1 degree relative to a horizontal counter surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle the first portion (Schmidt, annotated Fig 1 above) and second portion (Schmidt, annotated Fig 1 above) of the bottom surface (Schmidt, annotated Fig 1 above) (Schmidt, Fig 1, #20) at 1 degree relative to a horizontal counter surface because such a modification would have involved a mere change in the degree of the angle of a component.  Optimizing the angle based on suitability for the intended purpose is generally recognized as being within the level of ordinary skill in the art. 

Regarding claim 5, modified Schmidt discloses the holder further comprising at least one bracket (Schmidt, Fig 1, #58) coupled to the body (Schmidt, Fig 1, #10).

Regarding claim 6, modified Schmidt discloses the holder , wherein the at least one bracket (Schmidt, Fig 1, #58) includes a plurality of brackets (Schmidt, Fig 1, #58)  .

Regarding claim 9, modified Schmidt discloses the holder wherein the attachment member (Craft, annotated Fig 2 below) includes a bottom surface (Craft, annotated Fig 2 below) that is recessed relative to a center area (Craft, annotated Fig 2 below) such that an edge of the bottom surface (Craft, annotated Fig 2 below) extends about a periphery of the body (Schmidt, Fig 1, #10).


    PNG
    media_image3.png
    690
    1138
    media_image3.png
    Greyscale


Regarding claim 10, modified Schmidt discloses the holder wherein the attachment member (Craft, annotated Fig 2 below) is configured to or capable of  deflecting the edge when the holder (Schmidt, Fig 1, #10) is pressed onto a counter surface and generate a suction therebetween.

Regarding claim 11, modified Schmidt discloses the holder wherein the attachment member (Craft, annotated Fig 2 above) is made from a rubber, an elastomer, or a plastic material (Craft, col 3, lines 15-16).

Regarding claim 12, modified Schmidt discloses the holder wherein the drain (Schmidt, Fig 1, #32) includes a curved trough portion (distal portion) that curves in a direction away from a top of the holder (Schmidt, Fig 1, #10).



Regarding claim 1, in a second interpretation, Schmidt discloses a holder (Fig 1, #10) for or capable of being used for cleaning products (such as dishcloths) comprising:

a body (Fig 1, #10) having a plurality of walls (Fig 1, #36, #70, #68, & #40) defining a recess area (as shown in Fig 1), the recess area having a bottom surface (Fig 1, #34), one (Fig 1, #40) of the plurality of walls (Fig 1, #36, #70, #68, & #40) having a drain (Fig 1, #32) formed thereon, the drain (Fig 1, #32) being in fluid communication with the bottom surface (Fig 1, #34).

Schmidt has been discussed above but does not explicitly teach an attachment member coupled to a bottom of the body, the attachment member having a cupped shape that is sized to form a perimeter seal when the holder is pressed onto a surface.

Craft discloses a holder (Fig 2, #4) comprising a body having a bottom (shown in Fig 2) and an attachment member (annotated Fig 4 below) coupled to a bottom of the body (Fig 2, #4), the attachment member (annotated Fig 4 below)(#2) having a cupped shape that is sized to form a perimeter seal when the holder (Fig 2, #4) is pressed onto a surface.


    PNG
    media_image2.png
    756
    1158
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the holder (Schmidt, Fig 1, #10) on top of an attachment member (Craft, annotated Fig 2 above)(Craft, #2) in order to prevent water from spilling onto a counter surface or support surface that the holder (Schmidt, Fig 1, #10) of Schmidt is placed on further the attachment member (Craft, annotated Fig 2 above)(Craft, #2) will prevent the exterior surface bottom of the holder  (Schmidt, Fig 1, #10) of Schmidt from being scratched or damaged when placed upon a support surface. 

Regarding claim 14, in the second interpretation, modified Schmidt discloses the holder wherein the bottom surface (Schmidt, Fig 1, #34) includes a plurality ribs (Schmidt, Fig 1, #20) shaped to direct fluid towards the drain (Schmidt, Fig 1, #32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEVIN K BARNETT/Examiner, Art Unit 3631